United States Court of Appeals
                          For the First Circuit


No. 01-1538
No. 01-1570
No. 01-2325

          SYSTEMS MANAGEMENT, INC.; VICTOR LABOY; JUAN AYALA;
              JUAN ORTEGA; FORGET ME NOT SERVICES, INC.;
                    MARTIN RESTREPO; CESTLIO RODAS;
                     JOSE MIGUEL CRUZ; LUCIO ARDON,

                  Plaintiffs, Appellees/Cross-Appellants,

                                       v.

                               KENNETH LOISELLE,

                   Defendant, Appellant/Cross-Appellee.



                                 ERRATA SHEET

     The opinion of this Court, issued on September 10, 2002,

should be amended as follows.

     On    page    6,   last   line,   insert   a   quotation   mark   before

"pattern".